Title: To James Madison from John Stokely, 15 December 1807
From: Stokely, John
To: Madison, James



Sir,
George Town Decr. 15th. 1807

The despirate Situation Britain, by her depravity is Placed in; and the spirit of despiration now displaid, by that nation in many Instances, & Particularly in the Proclamation of their King, In my oppinion, proves strongly, that exertions are now necessary (on the Part of our Government) to Escape British Fury.  This is truly an alarming crisis; but I am not in the smallest degree supprised at it, having anticipated it, several years; as an Individual I am ready to meet it.  Confident that English Delila’s, have long since been striving, and that they are still striving, to lull us to sleep and shear our Locks, & Confident that your Intentions (as well as Interest) are to do Justice, to our country (and to our enimies) I have heretofore on Some occasions, taken the liberty (and as Mr Jackson my Representative is unfortunatly absent) I now, take the Liberty, of Suggesting my Ideas to you on this occasion; Tho I am not versed in the laws of nations, or other Great Political Speculations, I as a free man, dare to view them in an abstract light, and to form an oppinion about some of them.  If my oppinion is erronious, I hope it will do no harm, and hope to be convinced of it; But if correct, and in anywise useful to the Good People of the United States they, ever have been, and ever Shall be welcom to it, So long as I Possess as spark of Intelectual Power.  Now Sir it appears to me, that a Repeal or modification of the nonimportation Law, is calculated to cover Those, who probabelly does not deserve to be covered.  Every Citizen of our Government, since early in August last knew of the late and Extrodianary Insolence of Britain, and Those who are Petitioning, knew it early in July, and must have knew that in all probality, the continuation of our peace with England, had nearly came to an End.  Under those Impressions, It does appear to me that it is only such, as have too high a Confidence in British power, or British Friendship; and too little regard for our Governmental measures, (knowing these things and knowing of this Law) that at this late period, would have Shiping out, with goods on Board of the discription Prohibited by the Law of our Country.  And Sir, at this time, and under these Impressions, I should be much opposed, to the Repeal or modification of that Law, Viewing it as I do specially Interesting to British Subjects, and to the Great friends of Britain.  I am Sir with Great respect your Obedient Servt

John Stokely


P. S.  I am sencearly Sorry that Mr. Jackson is absent at this Important time

